Citation Nr: 1413721	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC), based on the need for the regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, from December 1970 to May 1972, and from December 1990 to December 1991; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard, including a period of ACDUTRA in April 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that denied entitlement to SMC based on the Veteran's need for regular A&A.  In May 2012, the Veteran testified during a video conference hearing before the undersigned.  

In July 2012, the Board remanded the matters for additional development.  By a decision dated in November 2012, the Board denied the Veteran's claim for entitlement to SMC based on A&A.  The Veteran appealed the Board's December 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's portion of the Board's decision finding that the Veteran is not entitled to SMC, based on A&A.  In an October 2013 Order, the Court endorsed the JMR and vacated that portion of the November 2012 Board decision denying entitlement to SMC, based on A&A.  The Veteran's claim now returns to the Board for compliance with the instructions in the October 2013 Court-adopted JMR.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the 'Virtual VA' electronic claims file and the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran asserts entitlement to SMC due to A&A, based on his service-connected disabilities.  The Veteran is currently service-connected for coronary artery disease, posttraumatic stress disorder, right radial and ulnar nerve paralysis, post-operative right radial nerve entrapment release with limitation of motion, low back strain, and asthma. 

In a November 1994 statement, the Veteran's wife indicated that the Veteran cannot cook, that food must be served to him, that he needs help in washing and toileting, and that he needs help in dressing, specifically that he needs help tying his shoes and buttoning his shirts.  In a fee-based QTC evaluation dated in June 2007, the examiner noted that the Veteran could not use his right and to tie shoelaces, fasten buttons, or pick up paper and tear it.  The Veteran underwent a VA examination in July 2007.  The examiner noted that the Veteran had "no impairment in feeding himself" and he had "difficulty in driving."  The examiner further noted that the Veteran "performs most basic activities of daily living."  The examiner then certified that the Veteran required the daily personal health care of a skill provider without which the Veteran would require hospital, nursing home, or other institutional care.  

The JMR found that the July 2007 VA examiner's opinion was unclear as the examiner found the Veteran "performs most basic activities of daily living. [F]eeds self."  The examiner seemed to have only focused on the Veteran's ability to feed himself and the examiner should have provided more detail with regard to the term "most" especially in light of the evidence of record indicating he also had difficulty dressing himself, washing, and attending to the wants of nature. 

Pursuant to the JMR, the Board finds that an additional fee-based or VA medical examination is needed in order to for an opinion as to whether the Veteran is in need for regular aid and attendance under 38 C.F.R. § 3.352 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding treatment records (either private and/or through VA) and associate them with the claims file.  If the search for such records has negative results, notify the Veteran and place a statement to that effect in the claims file.

2.  Schedule the Veteran for an examination to determine whether he meets the requirements for SMC based on the need for regular aid and attendance.  The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

The examination must take into account all of the Veteran's disabilities.  The examination report must contain sufficient information to determine whether he is in need of regular aid and attendance, that is, whether he is helpless or so nearly helpless as to require the regular aid and attendance of another person.  The examiner must discuss the rationale for all opinions given.

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



